This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 34,188

 5 SHARON KIRVEN,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Fred Van Soelen, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Jacqueline R. Medina
12   Albuquerque, NM

13 for Appellee

14 Jorge A. Alvarado, Chief Public Defender
15 Allison H. Jaramillo, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 WECHSLER, Judge.
 1   {1}   Defendant appeals her convictions for trafficking a controlled substance

 2 (cocaine) and solicitation to commit tampering with evidence. [DS 2] We issued an

 3 initial notice of proposed summary disposition proposing to affirm. After considering

 4 Defendant’s memorandum in opposition, we issued a second notice proposing

 5 summary reversal. The State has filed a response indicating that it does not oppose this

 6 disposition. Accordingly, for the reasons set forth in our second notice of proposed

 7 summary disposition, we reverse.

 8   {2}   IT IS SO ORDERED.


 9                                                ________________________________
10                                                JAMES J. WECHSLER, Judge


11 WE CONCUR:


12 ________________________________
13 TIMOTHY L. GARCIA, Judge


14 ________________________________
15 J. MILES HANISEE, Judge




                                              2